                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


RICHARD CHARLES LUSSY,                            CR-17-79-BU-BMM

         Plaintiff,

   vs.
                                            ORDER ADOPTING FINDINGS AND
HENRY PAUMIE LUSSY, LAUNA                       RECOMMENDATIONS
LYNN ROQUE, JUAHLEE MURIE
BORNOFF, MERNA GREEN,
ASSESSORS OFFICE MONTANA
DEPARTMENT OF REVENUE, and
WADE J. DAHOOD, ESQ,

         Defendant.



      Plaintiff Richard Charles Lussy filed a complaint on October 23, 2017.

(Doc. 1.) Lussy then filed an amended complaint and had summonses issued on

November 8, 2017. (Doc. 8.) The Clerk of Court entered defaults pursuant to

Federal Rule of Civil Procedure 55(a) against Defendants Luana Lynn Roque,

Juahlee Murie Bornoff, and Merna Green on January 23, 2018. (Docs. 31, 33.)

                                        1
Roque and Bornoff successfully moved to set aside entry of default. (Doc. 57.)

Lussy filed a Motion for Default Judgment against Green on February 2, 2018.

(Doc. 35.) Defendant Wade J. Dahood filed a Motion to Dismiss on December 13,

2018. (Doc. 12.) Defendants Henry Paumie Lussy, Roque, and Bornoff filed a

Motion to Dismiss on December 20, 2017. (Doc. 18.) Roque and Bornoff filed a

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on March

7, 2018. (Doc. 45.) The Court held oral argument on Lussy’s motion for default

judgment and on Roque and Bornoff’s motion to dismiss on April 6, 2018. (Doc.

58.) At oral argument, Lussy agreed that his amended complaint raised causes of

action under (1) the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961; (2) mail fraud pursuant to 18 U.S.C. § 1341; and (3)

a common law fraud claim. (Doc. 61 at 18-22.)

      United States Magistrate Judge Jeremiah Lynch entered Findings and

Recommendations in this matter on May 2, 2018. (Doc. 63.) Judge Lynch

recommended that Defendants’ Rule 12(b)(6) motions be granted, and Lussy’s

motion for default judgment against Green be denied. (Doc. 63 at 14.) Judge Lynch

further recommended that Lussy’s Amended Complaint be dismissed without leave

to amend as to Defendants Lussy, Dahood, Roque, Bornoff, and Green. (Doc. 63 at

14-15.) Judge Lynch also recommended that if Lussy filed objections to the

Findings and Recommendations showing that Lussy is able to state a claim for

                                        2
relief against Green, then Lussy should be allowed to file an ameded complaint as

to Green. (Doc. 63 at 15.) Lussy timely objected to Judge Lynch’s Findings and

Recommendations on May 15, 2018. (Doc. 64.)

        Lussy’s eleven objections are as difficult to understand as the causes of

actions raised in Lussy’s amended complaint. Lussy raises the following

objections: (1) that he adequately plead federal question and diversity jurisdiction;

(2) that he has standing to keep federal jurisdiction; (3) that there is a “jury verdict

civil tort law application referral for crime enforcement after manipulation [and]

falsifying public record;” (4) that the statute of frauds allows Lussy to retain

federal jurisdiction; (5) that elder abuse and contract affirmative defenses allow

Lussy to amend his complaint; (6) that the defendants “have no exclusion

Rule/Clause . . . to exempt itself from functional literacy aka textualism;” (7) that

Judge Lynch’s “unfit-no-good behavior” is an affirmative defense allowing Lussy

leave to amend his complaint; (8) that equitable estoppel and defendants’ waiver

by delayed express mail allow Lussy to amend his complaint; (9) that Judge Lynch

mollycoddled defendants’ pleadings; (10) that Judge Lynch violated his oath to

protect the United States Constitution; and (11) that Judge Lynch showed bias to

his “own lawyer tribe/labor union against non-lawyer competition.” (Doc. 64 at 9-

34.).




                                           3
        The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

Where a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a rehashing of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

   I.      Lussy’s Objections

        Though difficult to follow, Lussy essentially objects to Judge Lynch’s

finding that Lussy’s RICO, mail fraud, and common law fraud claims failed to

satisfy Rule 12(b)(6). Lussy further objects to Judge Lynch’s recommendation that

Lussy be denied leave to amend his complaint. Lussy’s objections advance the

same arguments made in Lussy’s responses to defendants’ motions to dismiss and

in Lussy’s motion for default judgment against Defendant Green. Judge Lynch

considered these arguments in making his recommendation to the Court. Thus, the

Court finds no specific objections that do not attempt to relitigate the same

arguments and will review Judge Lynch’s Findings and Recommendations for

clear error. The Court finds no error.
                                          4
   II.     Leave to Amend Complaint as to Green

         Judge Lynch recommended the Court grant Lussy leave to amend his

complaint as to Green if Lussy could show that he was able to state a claim for

relief against Green. A motion to dismiss under Rule 12(b)(6) tests the legal

sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

“Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a

cognizable legal theory or sufficient facts to support a cognizable legal theory.”

Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

survive a motion to dismiss, the complaint must allege sufficient facts to state a

plausible claim for relief. Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015). The

Court liberally construes the allegations in a complaint filed by a pro se litigant.

Ortez v. Washington County, State of Oregon, 88 F.3d 804, 807 (9th Cir. 1996). In

his objections, Lussy summarizes the legal theories raised in his complaint. Lussy

then rehashes the same arguments raised in his motion for default judgment against

Green and in his responses to defendants’ motions to suppress. Lussy did not state

a claim for relief against Green.

         Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Doc. 63) is ADOPTED IN FULL.

         Defendants’ Motions to Dismiss (Docs. 12, 18, and 45) are GRANTED.

         Lussy’s Motion for Default Judgment Against Green (Doc. 35) is DENIED.

                                           5
     This matter is DISMISSED WITHOUT LEAVE TO AMEND as to

Defendants Lussy, Roque, Bornff, Dahood, and Green.

     DATED this 29th day of October, 2018.




                                      6
